Title: To Thomas Jefferson from C. W. F. Dumas, 30 September 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 30e. 7br. 1790.

Après avoir eu soin, de la maniere la plus prompte possible, selon ma dernière du 7e. Court., de faire parvenir un Exemplaire de la Gazette françoise de Leide, par Mr. Luzac, même, et par son Correspondant Mr. Cooper, Commis des Postes de S.M. Britannique à Londres, sous l’adresse simple de Ths. Jefferson Esqr. N.York; j’ai pris tout de suite mes mesures pour en faire parvenir régulierement, par le même Paquebot, et d’une maniere encore plus sûre, un second Exemplaire à Mess. Le Roi & Bajard à N. York, qui recevront ordre d’Amsterdam de les faire parvenir immédiatement à Votre Excellence. De cette maniere, Monsieur,  vous en recevrez deux extraordinaires par le Paquebot Anglois, outre les deux ordinaires par les Vaisseaux d’Amsterdam; et il n’y aura pas trop à 4 de cet estimable Papier, pour rouler entre les mains du Congrès, et pour en conserver la Collection bien complette.
Quant aux affaires de l’Europe, on n’en sait rien que du jour à la journée. Ce qui est sûr, c’est que la paix est faite entre la Russie et la Suede, sans admission de Médiateurs; et que la Russie a déclaré rondement, de n’en point vouloir admettre pour la sienne avec les Turcs. Il l’est pareillement, que la Pologne ne cedera pas Dantzick et Thorn au Roi de Pr[usse], comme il s’en étoit flatté. Il n’est pas certain qu’il veuille risquer une guerre avec la Russie, quelque mine qu’il en fasse. Les troupes Autrichiennes destinées à soumettre les Insurgens Belgiques, avancent lentement par l’Allemagne. En attendant ces fanatiques papimanes s’épuisent de plus en plus, abusés par leurs chefs. On ne sait pas encore à quoi les Anglois destinent leur Armement. On dit qu’ils répandent leur argent en France, to do mischief. Ils paroissent avoir tout récemment ou provoqué ou reçu un nouveau sujet de querelle au Golfe de Floride. Léopold ne paroît occupé que de son couronnement Impérial à Francfort, pour où il est en chemin; après, il se fera coeffer de sa Couronne d’Hongrie.—Ici l’on ne s’occupe que du mariage de la jeune Princesse avec l’héréditaire de Brunswick, pour lequel il y aura illumination forcée. Il n’y a rien à dire de plus où quelques-uns sont encore tout, entourés de satellites et valets, le Citoyen particulier virtuellement rien, et la nombreuse canaille, misérable au milieu de la Licence, surtout ici. La France seule s’occupe de choses vraiment importantes, spécialement de ses finances. Espérons de la bonne providence, que sa nouvelle Constitution consolidée pendant le reste de cette année, nous ouvrira enfin des scenes consolantes.
Un homme digne de foi m’a appris, qu’au mois de Mars dernier un Vaisseau étant arrivé de Baltimore au Texel, chargé de froment pour compte de Van Akeren, Marchand de Rotterdam, sa cargaison fut vendue ƒ40 d’hollde. le Last plus cher que celui de Zélande (le meilleur de ce pays), savoir ƒ320. le Last, tandis que le dernier se vendoit ƒ280. Le Last est de 28 sacs hollandois, dont deux faisant un sac Américain qui pese 186 ℔., ne pesent ensemble que 168 ℔. Ainsi le Last Américain pesoit 252 ℔. de plus que celui du meilleur froment d’ici. J’ai cru ceci digne d’être connu de Votre Excellence.

N.B. J’ai toujours dans l’idée, qu’un établissement de Paquebots Américains pour ce pays-ci pourroit être d’une très grande utilité, publique et particulière, aux Etats-Unis. Un chaque mois allant et un Venant pourroient suffire, comme actuellement celui des Anglois, qui savent bien ce qu’ils font, et sont par-là les maîtres de votre correspondance. Le Pouvoir exécutif pourroit en faire les fraix, et les retirer avec usure, par le Port des paquets, Lettres et Passagers, comme le Roi d’Angleterre fait des siens, entre autres de ceux qui deux fois par semaine vont et viennent entre Harwich et Hellevoetsluys. De cette maniere et le Citoyen, et le Ministere des Etats-Unis auroient au moins une voie incontrôlable de correspondance réguliere avec l’Europe.—Les Stations, ou points de départ et d’arrivée pour ces Paquebots, pourroient être N.York, Philadelphie et Baltimore en Amérique (qui pourroient partager entre eux les 12 mois de l’année convenablement); le Texel et Hellevoet-Sluys en Hollande. J’ai cru devoir communiquer cette idée à Votre Excellence, qui pourroit la communiquer à Son Excellence le Président; fermement persuadé que sa réalisation seroit plus utile, plus profitable et plus nécessaire que l’envoi et le séjour de Ministres coûteux ici, et quelque autre part, excepté la France, l’Espagne et l’Angleterre. Je suis avec le plus grand respect, De Votre Excellence Le très-humble, très-obéissant et fidele Serviteur,

C W F Dumas

